Metcalf, J.
It is well settled in this commonwealth that in a suit by the holder of a promissory note or bill of exchange, which has been stolen, or which has otherwise been fraudulently put into circulation, the burden is on the plaintiff to prove that he came fairly into possession of it, under *491such circumstances as entitle him to recover. Munroe v. Cooper, 5 Pick. 412. And it was contended by the counsel for the present defendants, in his learned and able argument, that the same rule of evidence is to be applied to the case of a stolen bank bill. We doubt this, but need not decide the point now. For, assuming that the burden is on the plaintiffs to prove that they fairly obtained the bill in suit, yet we are of opinion, upon the evidence submitted to us, that they have sustained that burden, and are entitled to reco 'er. We cannot doubt that their cashier received the bill in the usual course of business, and for a valuable and full consideration. And though he seems not to have exercised great vigilance, yet we perceive, in his conduct, nothing like fraud or gross negligence. It does not appear that he had any notice, which he was bound to regard, that the defendants had been robbed. The only notice of that fact, which he remembers with any certainty, is, that he saw it stated in a newspaper paragraph.
It was once held that in the case of a bill of exchange or promissory note fraudulently put into circulation, the holder must show that he had used due and reasonable caution in taking it. But it has since been definitively adjudged that if he took it in good faith, he is entitled to recover on it; and that even gross negligence in him is not tantamount to fraud, although it may be given in evidence to a jury, as tending to prove fraud. The burden of proving good faith is all the burden which the law imposes on him. Goodman v. Harvey, 4 Adolph. & El. 870, and 6 Nev. & Man. 372; Uther v. Rich, 10 Adolph. & El. 790, and 2 P. & Dav. 385; 2 Greenl. Ev. § 639; 3 Kent Com. (7th ed.) 98, note; Chit. on Bills, (10th Amer. ed.) 257; Byles on Bills, (2d Amer. ed.) 143, 148. In Arbouin v. Anderson, 1 Adolph. & El. N. R. 504, lord Denman said : “Acting upon the case of Goodman v. Harvey, which gives the law now prevailing on this subject, we must hold that the owner of a bill ” [of exchange] “ is entitled to recover upon it, if he has come by it honestly; and that that fact is implied prima facie by possession; and that, to meet the inference so raised, fraud, felony, or some such matter, must be proved.”
*492According to these authorities, the plaintiffs must have judgment, even upon the rule of evidence which the defendants would apply to them. Judgment for the plaintiffs.